     Case:17-03283-LTS
      Case:17-03283-LTS Doc#:6262
                         Doc#:5143-3 Filed:04/15/19
                                         Filed:02/15/19Entered:04/15/19
                                                          Entered:02/15/19
                                                                         16:59:54
                                                                            14:28:10Desc:
                                                                                       Desc:
                                                                                          Main
                         Exhibit 3- Notice
                                    Document
                                           of Participation
                                                  Page 1 of Page
                                                             3    2 of 3
      *THIS  NOTICE
         *THIS       MUST
                NOTICE    BE FILED
                        MUST  BE FILEDAND    SERVED
                                           AND  SERVED ON ONOR OR
                                                               BEFORE
                                                                  BEFORE [INSERT
                                                                             APRILDATE
                                                                                    16, 2019*
       THAT IS 60 DAYS AFTER ENTRY OF ORDER GRANTING PROCEDURES MOTION]

                                            UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF PUERTO RICO

       ----------------------------------------------------------------------X
                                                                             :
       In re:                                                                :
                                                                             :
       THE FINANCIAL OVERSIGHT AND                                           :      PROMESA
       MANAGEMENT BOARD FOR PUERTO RICO,                                     :      Title III
                                                                             :
                           as representative of                               :     Case No. 17-BK-3283 (LTS)
                                                                             :
       THE COMMONWEALTH OF PUERTO RICO et al.,                                :     (Jointly Administered)
                                                                             :
                           Debtors.                                          :
       ----------------------------------------------------------------------X

                            NOTICE OF PARTICIPATION IN OMNIBUS OBJECTION
                          TO CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN
                              COMMONWEALTH GENERAL OBLIGATION BONDS

                                                                                    April 16,
               This Notice of Participation must be served and filed no later than [insert date2019
                                                                                                that is 60
       days after entry of order granting Procedures Motion] in accordance with the instructions set forth
       at the end of this document.

               The party identified below (“Participant”) hereby advises the Objectors that it intends to
       participate in the litigation of the Omnibus Objection of the Financial Oversight and Management Board,
       Acting Through its Special Claims Committee, and the Official Committee of Unsecured Creditors,
       Pursuant to Bankruptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by
       Holders of Certain Commonwealth General Obligation Bonds, dated January 14, 2019 [Docket No. 4784]
       (the “Objection”), which asserts that all claims that have been or may be asserted against the
       Commonwealth of Puerto Rico on account of general obligation bonds issued by the Commonwealth in or
       after 2012 (the “Challenged GO Bonds”) are invalid.

              To ensure full participation rights in the litigation of the Objection, Participant provides all of the
       information requested in items 1 through 3 below:

       1.       Participant’s contact information, including email address, and that of its counsel, if any:

       Participant Name and Contact Information                                   Counsel Contact Information (if any)
AMERINATIONAL COMMUNITY SERVICES, LLC, as servicer for the
      ___________________________                          ___________________________
                                                           McConnell Valdes, LLC
      Participant Name              GDB Debt Recovery Firm Name (if applicable)
                                    Authority
      ___________________________
      Francisco De Armas                                   ___________________________
                                                           Nayuan Zouairabani
       Contact Person (if Participant is not an individual)                       Contact Person
       ___________________________
       fdearmas@ciacpr.com                                                        ___________________________
                                                                                  nzt@mcvpr.com
       Email Address                                                              Email Address
Case:17-03283-LTS
 Case:17-03283-LTS Doc#:6262
                    Doc#:5143-3 Filed:04/15/19
                                    Filed:02/15/19Entered:04/15/19
                                                     Entered:02/15/19
                                                                    16:59:54
                                                                       14:28:10Desc:
                                                                                   Desc:
                                                                                     Main
                    Exhibit 3- Notice
                               Document
                                      of Participation
                                             Page 2 of Page
                                                        3    3 of 3
 * THIS NOTICE REQUIRES ACTION ON OR BEFORE [INSERT DATE THAT IS 60
    *THIS
 DAYS     NOTICE
       FROM   DATEMUST  BE FILED
                   OF ENTRY          AND SERVED
                                OF ORDER     GRANTINGON OR  BEFORE APRIL
                                                           PROCEDURES         16, 2019*
                                                                           MOTION]*
 ___________________________
 Ponce de Leon Ave. $1519                                       ___________________________
                                                                McConnell Valdes, LLC
 Address line 1                                                 Address line 1
 ___________________________
 Firstbank Bldg., Suite 1406                                    ___________________________
                                                                270 Muñoz Rivera Ave., Suite 7
 Address line 2                                                 Address line 2
 ___________________________
 San Juan, PR 00908                                             ___________________________
                                                                San Juan, PR 00918
 City, State Zip Code                                           City, State Zip Code
 ___________________________
 U.S.A.                                                         ___________________________
                                                                U.S.A.
 Country                                                        Country

 2.       Participant advises that it (choose one of the following by marking “X” in the appropriate space):

              ______ intends to support the relief requested in the Objection (i.e., Participant
              believes the Court should find that the Challenged GO Bonds are invalid); or

              _______intends
                X               to oppose the relief requested in the Objection (i.e., Participant
              believes that the Court should find that the Challenged GO Bonds are valid)

 3.       If Participant is not a holder of a Challenged GO Bond, it can skip to the end of this Notice and
          sign. If Participant is a holder of one or more Challenged GO Bonds, Participant must respond to
          the following paragraphs (a) and (b) to the best of Participant’s knowledge.

              (a)    Provide the CUSIP Numbers of all Challenged GO Bonds held by Participant:

                      See Annex

              (b)     Did Participant purchase any of its Challenged GO Bonds in whole or in part on the
                      secondary market? YES or NO (please circle one).


 By: ____________________________
     Signature

      ____________________________
      Francisco De Armas
      Print Name

      ____________________________
       Authorized Representative
      Title (if Participant is not an Individual)

      ____________________________
      04/15/2019
      Date

 Instructions for Serving and Filing Notice of Participation: This Notice of Participation must be (i)
 served by email on the Notice Parties set forth in paragraph 8 of the Objection Procedures and (ii) filed
 electronically with the District Court pursuant to its Electronic Case Filing procedures. If the
 Participant is not represented by counsel, the Participant may file a paper copy of this Notice of
 Participation with the District Court by delivering such Notice of Participation by mail or by hand
 addressed to: The Clerk of the United States District Court for the District of Puerto, Room 150
 Federal Building, 150 Carlos Chardon Avenue, San Juan, PR 00918-1767.



                                                      9
Case:17-03283-LTS Doc#:6262 Filed:04/15/19 Entered:04/15/19 16:59:54   Desc: Main
                           Document Page 3 of 3


                                       ANNEX A


                         Government of Puerto Rico ‐ General
                         Obligation

                         20001721500100347

                         Government of Puerto Rico ‐ General
                         Obligation

                         20001721500100348

                         Government of Puerto Rico ‐ General
                         Obligation

                         20001721500100353

                         Government of Puerto Rico ‐ General
                         Obligation

                         20001721500100356

                         Ports of America Bonds
